 



Exhibit 10.2
AMENDMENT TO
BOB EVANS FARMS, INC. AND AFFILIATES
SECOND AMENDED AND RESTATED EXECUTIVE DEFERRAL PROGRAM
     WHEREAS, Bob Evans Farms, Inc. (“Corporation”) maintains the Bob Evans
Farms, Inc. and Affiliates Executive Deferral Program (“Plan”), as amended from
time to time, to provide deferred compensation to a select group of its
management or highly compensated employees;
     WHEREAS, capitalized terms that are not defined in this Amendment have the
same meanings as in the Plan; and
     WHEREAS, the Corporation desires to amend the Plan to utilize certain
transition relief that (1) allows changes in the time and form of payments of
amounts under the Plan which are subject to Code §409A and guidance issued with
respect thereto and (2) is described in guidance issued by the Internal Revenue
Service and Treasury Department with respect to Code §409A;
     NOW, THEREFORE, the Plan is hereby amended, effective as of January 1,
2006, as follows:
“Notwithstanding any terms of the Plan to the contrary, solely for the purpose
of elections as to the time and form of payment of amounts under the Plan which
are subject to Code §409A, the Plan shall allow Members to make changes to the
time and/or form of payment of such amounts in calendar year 2006 and calendar
year 2007, as permitted by the transition relief provided in IRS Notice 2006-79,
IRS Notice 2007-86 and the applicable Treasury Regulations.”
     IN WITNESS WHEREOF, this Amendment is adopted this 14th day of November,
2007.

                  BOB EVANS FARMS, INC.
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

